DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I (figure 8a, corresponding to claims 1-5 & 9-15) in the reply filed on 5/4/2022 is acknowledged.
Claims 6-8 & 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2021 & 1/25/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayumi (US 20170017336).
As to claim 1, Mayumi discloses a display device [abstract & fig. 2], comprising: 
a display panel (liquid crystal panel 240) [abstract & fig. 2 & para. 99] configured to generate an image [para. 99]; and
an input sensor (touch panel 120) [figs. 2-3] configured to operate in a first driving mode (scheme ma) [figs. 21-22 & para. 157-161] or a second driving mode (scheme mb) [figs. 21-22 & para. 157-161],   
wherein the input sensor comprises: 
	a sensor layer [fig. 4 & para. 109] including a first electrode (sense lines snl) [fig. 4 & para. 109] and a second electrode (drive lines drl) [fig. 4 & para. 109] crossing each other [fig. 4]; and 
	a sensor controller (touch panel controller 100) [figs. 2-3 & para. 108] configured to operate in a first mode (mutual-capacitance scheme) [para. 117], in which the first electrode and the second electrode are operated as different groups, or in a second mode (self-capacitance scheme) [para. 117], in which the first electrode and the second electrode are operated as a same group,
wherein the sensor controller is configured to have an operation time of the first mode (mutual-capacitance scheme) [figs. 21-22 & para. 157-161 & 117], which is longer than an operation time of the second mode (self-capacitance scheme disabled in scheme ma driving scheme) [figs. 21-22 & para. 157-161], in response to the input sensor operating in the first driving mode during successive sensing periods of a first group (multiple vertical scanning period 1v make up a first group for scheme ma) [figs. 5 & 21-22 & para. 114], and 
the sensor controller is configured to have the operation time of the second mode (self-capacitance scheme) [figs. 21-22 & para. 157-161 & 117], which is longer than the operation time of the first mode (mutual-capacitance scheme disabled in scheme mb driving scheme) [figs. 21-22 & para. 157-161], in response to the input sensor operating in the second driving mode during successive sensing periods of a second group (multiple vertical scanning period 1v make up a second group for scheme mb) [figs. 5 & 21-22 & para. 114].
As to claim 2, Mayumi discloses the display device of claim 1, wherein each of the successive sensing periods of the first group comprises a plurality of first mode periods (multiple vertical scanning period 1v make up the first group for scheme ma) [figs. 5 & 21-22 & para. 114], in which the sensor controller is operated in the first mode (mutual-capacitance scheme utilized during scheme ma) [figs. 21-22].
As to claim 10, Mayumi discloses the display device of claim 2, wherein, during each of the plurality of first mode periods, the sensor controller is configured to provide a driving signal of a first mode to one of the first and second electrodes and to receive a sensing signal from the other of the first and second electrodes (mutual-capacitance scheme) [para. 117].
As to claim 11, Mayumi discloses the display device of claim 1, wherein each of the successive sensing periods of the second group comprises a plurality of second mode periods, in which the sensor controller is operated in the second mode (multiple vertical scanning period 1v make up the second group for scheme mb, self-capacitive scheme utilized for pen input) [figs. 5 & 21-22 & para. 114 & 161].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayumi.
As to claim 3, Mayumi teaches the display device of claim 2, wherein, during the successive sensing periods of the first group, an operation of the input sensor is repeated by units of i sensing periods, where i is a natural number that is equal to or larger than 2 (multiple vertical scanning period 1v make up a first group for scheme ma) [figs. 5 & 21-22 & para. 114].
Mayumi further teaches a driving mode that utilizes a first mode (mutual-capacitance scheme) [figs. 9, & 14 & para. 117-118 & 134-135] and at least one sensing period of the i sensing periods comprises a second mode period, in which the sensor controller is operated in the second mode (self-capacitance scheme) [figs. 9, & 14 & para. 117-118 & 134-135].
Because Mayumi are in the same field of endeavor, i.e., touch screen display device that switches between different touch driving schemes, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the first driving mode utilized with the display device of Mayumi with a driving mode that utilizes both a first mode and at least one sensing period of the i sensing periods comprises a second mode period, in which the sensor controller is operated in the second mode, as further taught by Mayumi, for the purposes of achieving the predictable result of sensing user input via the touch panel.
	As to claim 9, Mayumi teaches the display device of claim 3, wherein the input sensor is configured to change from the first driving mode to the second driving mode, in response to an input is sensed during the second mode period [figs. 21-22].

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayumi, in view of Lee et al. (US 20200004367).
As to claim 12, Mayumi teaches the display device of claim 11 (see above).
	Mayumi does not explicitly teach wherein each of the plurality of second mode periods comprises:
an up-link period, in which the first and second electrodes receive an up-link signal from the sensor controller; and 
a down-link period, in which the first and second electrodes receive a down-link signal from an input device.
Lee teaches the concept of a display device [abstract & fig. 1], wherein each of a plurality of second mode periods (self-capacitance) [figs. 13-15 & para. 120 & 124] comprises:
an up-link period [figs. 13-15 & para. 242], in which the first and second electrodes receive an up-link signal from the sensor controller; and 
a down-link period, in which the first and second electrodes receive a down-link signal from an input device (period corresponding to downlink signal) [figs. 13-15 & para. 243-245].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of second mode periods utilized with the display device of Mayumi, such that each of the plurality of second mode periods comprises: an up-link period, in which the first and second electrodes receive an up-link signal from the sensor controller; and a down-link period, in which the first and second electrodes receive a down-link signal from an input device, as taught by Lee, to improve image quality and input accuracy, as taught by Lee [para. 5].
As to claim 13, Mayumi as modified by Lee teaches the display device of claim 12, wherein the down-link signal comprises a driving signal of a second mode indicating an input of the input device (position detection signal pos) [Lee: figs. 13-15 & para. 243-245] and a modulation signal indicating information of the input device (pen data signal pdata) [Lee: figs. 13-15 & para. 243-245], and 
the down-link period comprises a first period (position detection signal pos) [Lee: figs. 13-15 & para. 243-245], in which the first and second electrodes receive the driving signal of the second mode, and a second period, in which the first and second electrodes receive the modulation signal (pen data signal pdata) [Lee: figs. 13-15 & para. 243-245].

Allowable Subject Matter
Claims 4-5 & 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694